Marshall, J.
(dissenting) : Under our statute admitting foreign corporations to do business in this state, such as are not admitted must be considered as excluded; at least when those statutes are applied to private corporations organized for profit.
The constitution and laws of Kansas recognize three classes of corporations, public, charitable, and those organized for profit. Of the last two classes there are fifty-five distinct groups provided for. (Gen. Stat. 1915, § 2099.) The charter of a corporation organized for profit, under the laws of this state, must set forth the amount of its capital, the number of shares into which that capital is divided, and the number of shares held by each stockholder. (Gen. Stat. 1915, § 2106.) It follows that, in this state, a private corporation for profit cannot be organized as the plaintiff corporation is organized.
It will probably not be contended by any one that a foreign public corporation can be admitted to do business in this state, under our law concerning foreign corporations; and it probably will not be contended that o.ur foreign-corporation law applies to foreign charitable corporations. If these assumptions are correct, neither foreign public or charitable corporations will be admitted to do business in this state under our present law.
We have laws regulating public and charitable corporations, but further consideration of them is unnecessary — the plaintiff is neither; it is a private corporation organized for profit. All the laws of this state relating to foreign corporations con*167cern those that are organized for profit. These laws are based on the principle that all corporations organized for profit have a named or fixed capital stock divided into shares, each representing so many dollars of that stock. In addition to this, foreign corporations admitted to do business are subject to the same laws and control as domestic corporations. (Gen. Stat. 1915, § 2140.)
The difficulties, which have been summarized in the opinion, suggested by the defendants, strengthen the argument to show that the laws of this state do not apply to corporations organized as the plaintiff is, and that such' corporations cannot be admitted to do business in this state.
The law of this state does not provide for the admission of a corporation such as the plaintiff is; it is, therefore, excluded; and the defendants were right when they refused to consider the plaintiff’s application. These conclusions are supported by Kansas City Bridge & Iron Co. v. Comm’rs of Wyandotte Co., 35 Kan. 557, 560, 11 Pac. 360, where this court said:
“That a corporation created in a foreign state may transact its business in this state, if not repugnant to or prejudicial to our laws, is too well settled to need comment.”
And by The State v. Telegraph Co., 75 Kan. 609, 90 Pac. 299, where this court held that—
“For failure to comply with the law a foreign corporation engaged in interstate commerce and transacting business for the federal government may be ousted from the privilege of engaging in non-governmental intrastate business.” (Syl. ¶ 5.)
Johnston, C. J., joins in the dissent.